DENY and Opinion Filed November 21, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01081-CV

                       IN RE ABRAHAM YEPEZ RAMIREZ, Relator


                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-14050

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       Before the Court is relator’s petition for writ of mandamus in which he contends the trial

court abused its discretion by excluding the testimony of certain experts pursuant to TEX. R. CIV.

P. 193.6. Based on relator’s request, we also stayed the underlying proceeding pending disposition

of relator’s petition for writ of mandamus.

       Entitlement to mandamus relief requires relator to show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

the mandamus record, we conclude relator has not shown he is entitled to the relief requested.

       Accordingly, we deny relator’s petition for writ of mandamus and lift our stay of the

underlying proceedings. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court
determines relator is not entitled to the relief sought).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE


191081F.P05




                                                  –2–